DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 1 has the limitation “wherein each of said wheels of said plurality of wheels is rotatably coupled to said base”. Suarez (US-9796402-B1) teaches a folding motorized cart having a drive unit and the rear wheels (5) are rotatable coupled to the base (30), but the front wheels (6) are rotatably coupled to the adjustable side bars (8A and 8B). Modifying the front wheels (6) of Suarez to be rotatably coupled to the base (30) would prevent the full folding arrangement as seen in figure 3, because base (30) folds up against a rear wall (7C, column 4 line 62-column 5 line 2) and an easy-access door (2) is pivoted adjacent the rear wall (7C, column 4 line 62-column 5 line 2) and having the front wheels coupled to the base would prevent the door (2) from being pivot adjacent the rear wall (7C). With no reason to modify Suarez, and modification hindering the folding, claim 1 and its dependent claims have allowable subject matter and are in condition for allowance.
Claim 4 has been written in independent form to include the limitation “each of said outward members being pivotally coupled to a respective one of said side members”. Suarez teaches the side bars (8A and 8B) are secured adjacent the base (30, column 4, lines 51-61) and on the rear wall (7C). The side members of Suarez is the top horizontal member of the side walls (7A and 7B). If the adjustable bars were modified to attach on to the tops of the side walls (7A and 7B), the current folding mechanism would not function, since the walls (7A and 7B) allow the door (2) to be pivoted adjacent the rear wall (7C, column 4 line 62-column 5 line 2). WU (US- 20210179156-A1) teaches a different folding mechanism with the outward members being pivotally coupled to the side members as seen in figure 2. WU would require to many references to teach the drive unit and different pole supports to not be hindsight. With no reason to modify Suarez and other references requiring to many references to teach the other components of the motorized cart without being hindsight, claim 4 and its dependent claims are in condition for allowance.
Claim 15 has the same allowable subject matter as indicated above in claims 1 and 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618